After the appellant had filed a motion to dismiss the appeal in this case, the appellee filed his briefs, asking for an affirmance, with damages for delay. The plaintiff in the court below, appellant here, recovered nothing in the lower court. There is no basis for the assessment of damages for delay. R.S. art. 1627; Hicks v. Murphy,162 S.W. 925. Under the circumstances it can make no material difference to appellees whether the judgment be affirmed or the appeal dismissed.
We will therefore not take the time to examine into the questions of law necessary to determine whether there was any error in the judgment, but will sustain the appellant's motion and dismiss the appeal.